                                          Case 4:18-cv-07503-HSG Document 73 Filed 09/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY C LUSTIG,                                  Case No. 18-cv-07503-HSG (JCS)
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING
                                                 v.                                         ADMINISTRATIVE MOTION TO FILE
                                   9
                                                                                            UNDER SEAL
                                  10     AZGEN SCIENTIFIC HOLDINGS PLC,
                                                                                            Re: Dkt. No. 65
                                                        Defendant.
                                  11

                                  12          Plaintiff Anthony Lustig moves to file under seal certain material submitted with his
Northern District of California
 United States District Court




                                  13   application for a judgment debtor examination and application for a turnover order, citing Judge

                                  14   Gilliam’s order granting a previous motion to seal declarations by non-parties Quarrio Corporation

                                  15   and CEEK VR, Inc. containing related information. It is not clear whether the same

                                  16   confidentiality concerns still warrant sealing more than a year later, or whether redactions more

                                  17   narrowly tailored than Lustig has proposed might sufficiently address any remaining

                                  18   confidentiality interest. The procedural posture also differs, and unless absolutely necessary, the

                                  19   Court is reluctant to seal the basic descriptions of property that Lustig wishes to have Defendant

                                  20   AzGen Scientific Holdings PLC ordered to transfer to the U.S. Marshal.

                                  21          Lustig is therefore ORDERED to comply with Civil Local Rule 79-5(e) with respect to the

                                  22   present motion, serve his administrative motion to file under seal (as well as a copy of this order)

                                  23   on Quarrio and CEEK no later than September 27, 2021, and file proof of service to that effect.

                                  24   Quarrio and CEEK may file responsive declarations no later than October 1, 2021. If no such

                                  25   declarations are filed, the administrative motion to file under seal will be denied.

                                  26          IT IS SO ORDERED.

                                  27   Dated: September 21, 2021                        ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
